Citation Nr: 0712197	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-36 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a neck 
injury.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1964 to July 
1968.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

In October 2000 the veteran informed VA that she had changed 
her name from a man's name to a woman's name.  The medical 
records reflect that while the veteran was a male during 
service, she is now a female. 

The issue of entitlement to service connection for residuals 
of a neck injury and the issue of entitlement to service 
connection for PTSD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 1998 rating decision, the RO denied the 
veteran's claim for service connection for residuals of a 
neck injury.

2.  Evidence received since the June 1998 rating decision is 
neither cumulative nor redundant and raises a reasonable 
possibility of substantiating the claim for service 
connection for residuals of a neck injury.


CONCLUSION OF LAW

New and material evidence has been received and the claim for 
service connection for residuals of a neck injury is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of a claim, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Since the previously final claim of entitlement to service 
connection for residuals of a neck injury has been reopened, 
the Board need not make a determination as to whether the 
notice requirements of Kent v. Nicholson, 20 Vet. App. 1 
(2006) have been met.

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

Regulations:

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2006).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2006).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

History and Analysis:

The veteran's claim for service connection for residuals of a 
neck injury was denied by an unappealed June 1998 rating 
decision.  In June 2002, the veteran submitted a request to 
reopen her claim for service connection for residuals of a 
neck injury.

The evidence of record prior to the June 1998 final rating 
decision contained no diagnosis of a cervical spine 
disability.  The newly submitted evidence includes an August 
2003 VA examination report containing a diagnosis of 
traumatic arthritis of the cervical spine.  Since a current 
disability is one of the elements required for a grant of 
service connection, this newly submitted evidence is material 
to the veteran's claim.  Since new and material evidence has 
been received, the veteran's claim for entitlement to service 
connection for residuals of a neck injury is reopened.  


ORDER

New and material evidence has been submitted and the claim of 
entitlement to service connection for residuals of a neck 
injury is reopened.  To this extent the appeal is granted.


REMAND

On documents received from the veteran in July 2002 and May 
2003, the veteran reported treatment at Miriam Hospital in 
1989, Memorial Hospital of Pawtucket in the early 1980's, and 
Providence Mental Health in the 1990's.  Copies of the 
veteran's treatment records have not been requested from 
these sources.  An attempt should be made to obtain these 
records prior to consideration of the veteran's claims.  
38 C.F.R. § 3.159(c)(1) (2006).

Since the veteran's neck claim has been reopened the Board 
finds that a VA examination of the cervical spine is 
indicated.  The Board recognizes that the veteran was 
provided such an examination in August 2003.  However, the 
August 2003 examination report does not indicate a thorough 
review of the veteran's medical history and the VA examiner 
did not provide an opinion.

The veteran should be scheduled for a VA psychiatric 
examination in an effort to address the etiology of the 
veteran's diagnosed PTSD.

Since the veteran may not have received notice of the type of 
evidence necessary to establish disability ratings or 
effective dates for the disabilities for which service 
connection are sought, a new notice letter complying with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) and Dunlap v. 
Nicholson, No. 03-320 (U.S. Vet. App. Mar. 2, 2007) should be 
sent to the veteran.


Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter providing 
the notice required under 38 U.S.C.A. §  
5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006), to include a 
description of the information and 
evidence necessary to substantiate her 
service connection claims, and to include 
notice that she should submit any 
pertinent evidence in her possession.  
This letter should also provide as an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) and Dunlap v. Nicholson, No. 
03-320 (U.S. Vet. App. Mar. 2, 2007).  

2.  Contact the veteran and request that 
she provide the names and addresses of all 
medical professionals who have provided 
her treatment for her claimed PTSD and 
neck disabilities.  Provide authorization 
forms for her and request that she fill 
out forms for Miriam Hospital, Memorial 
Hospital of Pawtucket, and for Providence 
Mental Health.  After obtaining the 
necessary authorizations from the veteran, 
request any outstanding medical records.  
Regardless of the response from the 
veteran, request copies of all of the 
veteran's medical treatment at the 
Providence, Rhode Island VA Medical Center 
and the VA Boston Healthcare System dated 
from April 2003 to present. 

3.  After the above actions have been 
accomplished, arrange the veteran to 
undergo an appropriate VA medical 
examination of the neck.  The claims file 
should be made available to the examiner 
for proper review of the medical history.  
In particular the examiner is asked to 
review the veteran's service medical 
records, including the April 17, 1968 
record describing the veteran's head 
injury, and the post service medical 
records, including an April 2003 VA 
examination report that documents a 
falling injury in 1997.  The examiner 
should indicate whether the veteran has 
any cervical spine disability.  If any 
disability is diagnosed, the examiner is 
requested to express an opinion as to 
whether it is at least as likely as not 
that any such disability is related to the 
veteran's military service.  Reasons and 
bases for all opinions should be provided.

4.  Schedule the veteran for a VA PTSD 
examination.  The claims file must be made 
available to and reviewed by the examiner.  
After reviewing the claims file, including 
the veteran's service medical and 
personnel records, and examining the 
veteran, the examiner should then clearly 
indicate whether there were behavior 
changes in service which were indicative 
of the veteran suffering a personal 
assault in service.  In addressing this 
question, the examiner should point to 
specific medical documentation in the 
claims file.  If behavior changes 
indicative of the veteran being personally 
assaulted are found, the examiner should 
give an opinion as to whether it is as 
likely as not that the veteran currently 
has PTSD as a result of the inservice 
stressor.

5.  After the above actions have been 
accomplished, the RO should undertake any 
other indicated development and re-
adjudicate the veteran's claims.  If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction, or if a timely 
notice of disagreement is received with 
respect to any other matter, the RO should 
issue a supplemental statement of the case 
for all issues in appellate status and 
inform the veteran of any issue with 
respect to which further action is 
required to perfect an appeal.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


